11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In the interest of A.E.R., a child,           * From the 118th District Court
                                                of Martin County,
                                                Trial Court No. 7012.

No. 11-19-00269-CV                            * June 17, 2021

                                              * Memorandum Opinion by Williams, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Timothy Rodriguez.